                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


LINDA KAY ARTERBURY                                                                PLAINTIFF

v.                                  Case No. 4:17-cv-4042

NANCY A. BERRYHILL
Commissioner, Social Security Administration                                     DEFENDANT


                                         JUDGMENT

       In accordance with the Order entered on October 24, 2018, the Court enters judgment in

this case. The matter is hereby remanded for further proceedings.

       IT IS SO ORDERED, this 27th day of February, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
